In The

                                   Court of Appeals
                        Ninth District of Texas at Beaumont
                               ____________________
                                 NO. 09-13-00059-CR
                               ____________________

                       RODNEY DWAYNE CLEVELAND, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee
_______________________________________________________             ______________

                       On Appeal from the 252nd District Court
                              Jefferson County, Texas
                             Trial Cause No. 05-94049
________________________________________________________             _____________

                             MEMORANDUM OPINION
        In this appeal, counsel for the appellant, Rodney Dwayne Cleveland,1 filed a

brief stating that there are no arguable points of error that would allow the court to

give Cleveland relief from his conviction. After reviewing the record, we agree

that no arguable issues support Cleveland’s appeal. See Anders v. California, 386
U.S. 738, 744 (1967).


        1
            The record reflects that Rodney Dwayne Cleveland is also known as “Rock
Dog.”
                                           1
      In carrying out a plea bargain agreement, Cleveland pled guilty to delivery

of a controlled substance. See Tex. Health & Safety Code Ann. § 481.112 (West

2010). 2 Under the terms of Cleveland’s plea agreement, the trial court found

Cleveland guilty of having delivered a controlled substance, assessed Cleveland’s

punishment at ten years in prison, suspended the imposition of Cleveland’s

sentence, placed Cleveland on community supervision for ten years, and assessed a

fine of $500.

      Subsequently, by motion, the State asked the trial court to revoke its

community supervision order. At the revocation hearing, Cleveland pled “true” to

violating three of the terms of the trial court’s community supervision order. After

the hearing, the trial court found that Cleveland violated three of the terms of its

community supervision order and sentenced Cleveland to serve ten years in prison.

Cleveland appealed.3

      2
     We cite to the current version of the statute because the subsequent
amendment does not affect the outcome of this appeal.
      3
        We note that we previously dismissed Cleveland’s appeal because the trial
court’s certification indicates that this is a plea bargain case and the defendant
waived his right to appeal. Cleveland filed a motion for rehearing; the State
responded, explaining that Cleveland is attempting to appeal from the revocation,
not the original plea proceeding and that nothing indicated that Cleveland had
waived his right to appeal. As a result, we reinstated Cleveland’s appeal. At this
late stage in the appellate process, rather than order the trial court to prepare and
file an amended certification regarding the revocation appeal, the certification in
                                         2
      On appeal, Cleveland’s counsel filed a brief presenting counsel’s

professional evaluation of the record. The brief states that Cleveland’s appeal is

frivolous. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978). We granted an extension of time to allow Cleveland to file a pro se

brief, and Cleveland filed a response. Cleveland’s response points out clerical

errors in the trial court’s judgment. According to Cleveland, the judgment reflects

that he was convicted of possession of a controlled substance, but the court’s

record reflects that his conviction was for delivering a controlled substance. See

Tex. Health & Safety Code Ann. §§ 481.112, 481.115 (West 2010).

      After reviewing the appellate record, the Anders brief filed by Cleveland’s

counsel, and Cleveland’s pro se response, we agree with counsel’s conclusion that

no arguable issues support Cleveland’s appeal. Therefore, we need not order the

appointment of new counsel to re-brief Cleveland’s appeal. Cf. Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

      Before our opinion issued, the trial court entered a judgment nunc pro tunc,

correcting one of the clerical errors in the judgment by substituting “DELIVERY



the record that applies to the revocation hearing is deemed amended to certify that
this “[i]s not a plea-bargain case[,] and the defendant has the right of appeal.” See
Tex. R. App. P. 2.

                                         3
CS PG1 >=1G<4G” for the recitation stating “POSS CS PG1 >=1G<4G” under

“Offense for which Defendant Convicted[.]” However, the judgment still cites the

wrong statute for Cleveland’s conviction. Therefore, under “Statute for Offense[,]”

we substitute “481.112(c) HS” where the judgment states the conviction was based

on “481.115(c) HS[.]” As this is a clerical issue, and because no arguable issues

support Cleveland’s appeal, we affirm the trial court’s nunc pro tunc judgment, as

reformed. 4

      AFFIRMED AS REFORMED.




                                                   _________________________
                                                         HOLLIS HORTON
                                                             Justice

Submitted on December 2, 2013
Opinion Delivered December 11, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      4
        Cleveland may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        4